Name: Council Regulation (EEC) No 2317/86 of 21 July 1986 amending Regulation (EEC) No 866/84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 25 . 7. 86 Official Journal of the European Communities No L 202/5 COUNCIL REGULATION (EEC) No 2317/86 of 21 July 1986 amending Regulation (EEC) No 866/84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling certain compensatory products should be authorized for a further limited period, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 12 (2) and Article 18 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 866/84 (3), as last amended by Regulation (EEC) No 1342/86 (4), excludes milk products from inward processing arrangements for a five- year period expiring at the end of the 1988/ 1989 marke ­ ting year ; Whereas up to 12 May 1986 access to inward processing arrangements for whey was authorized to enable certain traditional trade flows to continue between Austria and the Federal Republic of Germany ; whereas however the increased availability of raw material of Community origin is recognized ; whereas to enable the necessary adaptations to take place, access to the inward processing arrangements for whey intended for the manufacture of HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added in Article 1 ( 1 ) of Regulation (EEC) No 866/84 : 'However, the use of inward processing arrangements shall not be prohibited up to 31 December 1986 in respect of whey falling within subheading 04.02 A I of the Common Customs Tariff when it is processed into products falling within subheadings 04.02 A I , 17.02 A, 21.07 D II a) 1 and 21.07 F I, and into lactalbumin falling within subheading 35.02 A.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 12 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 July 1986 . For the Council The President G. HOWE (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 90, 1 . 4. 1984, p. 27 . (4) OJ No L 119, 8 . 5 . 1986, p. 32 .